Exhibit 10.1

 

March 21, 2006

 

Re:  Employment Transition Agreement

 

Dear Murray:

 

You have decided to resign from your employment with Adobe (also referred to as
“the Company” below).  In order to assist both you and Adobe in our respective
transition planning, we have agreed that our employment relationship will
continue, and then terminate, on the following terms:

 

•                  you hereby resign voluntarily from your employment with the
Company effective as of December 1, 2006;

 

•                  you will continue to be a full-time employee of the Company
through June 16, 2006; from June 17-December 1, 2006, you will be a part-time
employee working up to 20 hours per week, and paid on an as-worked non-exempt
basis;

 

•                  you will continue to serve as the Company’s Chief Financial
Officer until June 16, 2006 or such earlier time as the Company requests that
you resign from that position; upon such request, you will promptly resign from
any officer positions that you hold with the Company or any of its affiliated
entities by delivering a written notice of such resignation(s) and other
reasonably requested documentation to the Company in a form satisfactory to the
Company; once you resign from your position as Chief Financial Officer, your
duties for the remainder of your employment will consist of (a) completing an
orderly transition of your duties to the Company’s new CFO, (b) reviewing the
Company’s Q2 2006 Quarterly Report on Form 10-Q, (c) providing ongoing support
and consultation for the new CFO, (d) performing special projects as requested
by the Company’s Chief Executive Officer, (e) fulfilling your duties as needed
for affiliated entities, and (f) any other reasonable duties that may be
assigned to you from time-to-time by the Company;

 

•                  during the remainder of your full-time employment, you will
continue to receive the base salary and employee fringe benefits that you
currently receive from the Company;

 

•                  during your part-time employment your pay rate will be
$223.55 per hour worked.  As you will be regularly scheduled to work less than
24 hours per week, you will be eligible for COBRA insurance coverage and will
receive other employee fringe benefits in accordance with the Company’s
applicable plans (including option vesting, which will continue), except with
respect to the Annual Incentive Plan;

 

•                  if you begin employment for another company at any time prior
to December 2, 2006, your employment with Adobe will terminate on the day
immediately preceding the start of such alternate employment (or any earlier
date that you resign), and all Adobe benefits and bonus programs will terminate
in accordance with the terms of the respective plans and programs, except with
respect to the Annual Incentive Plan;

 

•                  if you remain an employee in good standing of the Company
through at least June 16, 2006, you will receive a pro-rated portion of your
Annual Incentive Plan bonus for FY 2006, which award will be based on your AIP
target percentage (65%) multiplied by your actual base salary earnings during FY
2006 and actual corporate results.   Any AIP bonus earned will be paid to you in
accordance with the payment terms of the AIP, which is expected to be on or
about January 2007; and

 

•                  nothing in this agreement alters your “at will” employment
status with the Company.

 

--------------------------------------------------------------------------------


 

Please sign and date this agreement in the spaces below to confirm your
acceptance of its terms.

 

Sincerely,

 

Adobe Systems Incorporated

 

By:

/s/ Peg Wynn

 

 

Its:

Senior Vice President, Human Resources

 

 

 

I agree to and accept the terms of this Employment Transition Agreement.

 

 

/s/ Murray Demo

 

Dated: March 22, 2006

 

Murray Demo

 

 

--------------------------------------------------------------------------------